TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00137-CR




                                Eric Demond McGee, Appellant


                                                 v.


                                  The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
          NO. 56385, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant has filed an emergency motion to abate this appeal. Appellant, in preparing

for this appeal, discovered he was eligible for “shock” probation and was still within the statutory

time to file such a motion with the trial court. See Tex. Code Crim. Proc. Ann. art. 42.12, §§ 6, 7

(West Supp. 2004-05). The trial court set a hearing on appellant’s motion for July 18, 2005.

However, the trial court concluded that it did not have jurisdiction to act on the motion due to the

pendency of this appeal. Appellant has requested that we immediately abate this appeal so that the

trial court can conduct a hearing before the statutory time limit expires on July 24, 2005. We grant

the motion and abate the appeal, with instructions that the trial court is to conduct the hearing and
take any necessary action on appellant’s motion for “shock”probation. Appellant should apprise us

of the trial court’s action no later than August 15, 2005.




                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Filed: July 20, 2005

Do Not Publish




                                                  2